Case: 1:19-cv-02952 Document #: 148-9 Filed: 06/01/20 Page 1 of 2 PageID #:8931




                  EXHIBIT I
              Case: 1:19-cv-02952 Document #: 148-9 Filed: 06/01/20 Page 2 of 2 PageID #:8932




From:                                          Kehinde Durowade
Sent:                                          Tuesday, April 21, 2020 3:46 PM
To:                                            Barbara, Matthew B.; Wolek, Adam
Cc:                                            Nicole Nehama Auerbach; Salvador Carranza; Courtney Chayka
Subject:                                       Art Akiane v. ASW - Supplemental Responses to Discovery
Attachments:                                   04-20-2020 ASW's Supplemental Response to AA's Interrogatories.pdf; 04-20-2020
                                               ASW's Supplemental Response to AA's RFPs.pdf; 04-20-2020-Corneliuson's
                                               Supplemental Response to Art Akiane's Interrogatories.pdf; 04-20-2020-Corneliuson's
                                               Supplemental Response to Art Akiane's RFPs.pdf; Verification to ASW Supplemental
                                               ROGs.pdf; Verification to Corneliuson's Supplemental ROGs.pdf


Matt/Adam:

Please find attached ASW and Corneliuson’s supplemental responses to Art Akiane’s Interrogatories and Requests for
Production.

A few things for your information:
        - With regard to your objection to ASW’s response to AA’s Interrogatory No. 2 (No. 5 for Corneliuson), we stand
by our response. Digital Color Print Center is featured prominently in the documents referenced in our responses. The
redacted entries relate to non-Akiane art sales.
        - With regard to additional documents, we are working on determining if any exist and will produce them if they
do at the end of the week or early next week.
        - We also enclose new verification for the supplemental interrogatories. We noticed that your clients did not
provide verifications for the last supplements. Please let us know when we will receive them.

Please let me know if you have any questions.

Thanks.
Kehinde Durowade
Attorney
+1 312 676 5475

Elevate | elevateservices.com |
218 N Jefferson St., Suite 300, Chicago, IL 60661




Notice: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender by reply email and
immediately delete the message and any attachments without copying or disclosing the contents.




                                                                                   1
